Citation Nr: 0844654	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-25 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of a hand or foot.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from April 1963 to October 
1963 and from December 1964 to September 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an October 2003 rating decision 
of the Winston-Salem, North Carolina, regional office (RO) of 
the Department of Veterans Affairs (VA).

In May 2008, the Board remanded the claim to the RO for 
additional action.


FINDING OF FACT

Any current loss of use of a hand or foot is not the result 
of a service-connected disability.


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) for loss 
of use of hand or foot have not been met.  38 U.S.C.A. §§ 
1114(k) (West 2002); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  However, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim. 73 FR 23353 (Apr. 30, 2008).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a May 2002 letter, the RO explained how to substantiate 
claims for various types of SMC, and in a June 2008 letter, 
the Appeals Management Center (AMC) told the veteran that it 
was working on his claim for SMC based on loss of use of a 
hand or foot.  These letters also informed the veteran that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing, and 
it was requested that he inform the RO of any other evidence 
or information that he thought would support his claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The June 2008 letter provided information 
regarding the assignment of disability ratings and effective 
dates.

As indicated above, the RO did not specifically inform the 
veteran how to establish entitlement to SMC based on loss of 
use of a hand or foot.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

In his September 2002 notice of disagreement, the veteran 
wrote that all everything that happened to him (i.e., all of 
his physical disabilities) were the result of his military 
service.  The veteran's wife elaborated in a September 2002 
letter that everything for which she and the veteran 
requested aid and attendance is military related.  In an 
April 2004 letter, the veteran referred to his foot drop in 
complaining that he had not been awarded an increase in 
compensation.  Thus, the veteran demonstrated actual 
knowledge that he had to show that he had loss of use of his 
foot due to a service-connected disability in order receive 
SMC.

Some of the above notice was provided after the October 2003 
rating decision.  This timing deficiency with regard to this 
letter was cured by readjudication of the claim in an August 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified private and 
post-service VA outpatient treatment (VAOPT) records, and the 
records of the Social Security Administration's disability 
determination.  In addition, the veteran was afforded 
multiple VA examinations as to the severity of his service-
connected disabilities and a July 2008 VA examination as to 
whether he had loss of use of a hand or foot as the result of 
his service-connected post-traumatic stress disorder (PTSD) 
with pain disorder.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to SMC based on loss 
of use of a hand or foot is thus ready to be considered on 
the merits.

Analysis

In its October 2003 rating decision, the RO noted that, 
although the veteran had not claimed entitlement to SMC based 
on loss of use of a hand or a foot, this issue was raised by 
the medical evidence.  Specifically, the September 2003 VA 
aid and attendance examination report indicated that the 
veteran could barely stand for a few minutes, had left foot 
drop, almost no strength in the left lower extremity at the 
ankle, did not move the left upper extremity at all, and had 
almost negligible strength in the left hand. 

Pursuant to 38 U.S.C.A. § 1114(k), SMC is warranted for the 
loss of use of one hand or one foot due to a service-
connected disability.  38 C.F.R. § 3.350(a)(2) and 38 C.F.R. 
§ 4.63 provide that loss of use of a hand or foot will be 
held to exist when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below knee with use of a 
suitable prosthetic appliance.  While the statute and 
regulation provide guidance as to how this determination is 
to be made, even assuming that the veteran has loss of use of 
the hand or foot, the evidence reflects that such loss is not 
due to a service-connected disability.

The veteran is service connected for PTSD with pain disorder 
associated with both psychological factors and a general 
medical condition associated with lumbosacral strain with 
degenerative joint disease (DJD) and degenerative disc 
disease (DDD), evaluated as 100 percent disabling; the 
residuals of a total left hip arthroplasty, evaluated as 90 
percent disabling; urinary incontinence associated with 
lumbosacral strain with DJD and DDD, evaluated as 60 percent 
disabling; lumbosacral strain with DJD and DDD, evaluated as 
40 percent disabling; DJD and DDD of the cervical spine, 
evaluated as 30 percent disabling; post-traumatic DJD of the 
left knee, evaluated as 30 percent disabling; shortening of 
the left lower extremity due to fracture of the femur, 
evaluated as 20 percent disabling; and a scar as a residual 
of an appendectomy, scars from a laceration of the left hand, 
the residuals of a ganglion cyst of the left foot, and 
impotence associated with lumbosacral strain with DJD and 
DDD, each evaluated as zero percent disabling. 

He has a combined evaluation of 100 percent disabling. The 
veteran is also in receipt of special monthly compensation on 
account of loss of use of a creative organ and on account of 
the need for regular aid and attendance.

On a September 2003 VA psychiatric examination, the examiner 
noted that the veteran had pain disorder which was associated 
with both psychological factors and his general medical 
condition.  He wrote: "The veteran has had some impairment 
of use of his left side of his body that apparently is 
secondary to his psychiatric condition."  The examiner also 
noted that the veteran's DJD and DDD of the spine were the 
basis of the veteran's general medical condition, which was a 
part of his diagnosis of pain disorder.  A May 2005 letter 
from Dr. Foulks attributed the veteran's left foot drop to 
neuropathy from Agent Orange exposure.  

A June 2005 VA peripheral nerves examination report notes 
that the veteran had no practical use of the left extremities 
and could not stand and walk, and attributed this to an old 
right hemisphere vascular insult (stroke) that had been 
detected on a 2002 CT scan of the head.  The June 2005 VA 
examiner added that the veteran's difficulty grasping and 
manipulating objects in the left hand were related to the 
right cerebral vascular insult rather than his DJD of the 
cervical spine.  

On an October 2006 VA spine examination, the examiner noted 
the prior examination reports indicating that the veteran's 
lumbar spine disability was not the cause of the left leg 
neurological symptoms, and concluded that the veteran's 
multiple disabilities made it difficult to determine which of 
them was the cause of his inability to perform many of the 
activities of daily living.  

In a July 2006 VAOPT note, a VA resident concluded that a 
stroke was a certain etiology for the weakness and numbness 
of the entire left side of the veteran's body.  An April 2007 
VAOPT note indicated a left hand mass, palmar fibrosis, and 
bilateral carpal tunnel syndrome.

Thus, with one exception, the above evidence indicates that 
the veteran's left side symptomatology is not due to a 
service-connected disability.  The only exception is the 
ambiguous statement of the September 2003 VA examiner 
attributing "some" of the veteran's left side impairment to 
his service-connected PTSD with psychological factors and a 
general medical condition.  

A July 2008 VA examination report specifically addressed the 
issue of whether the veteran experiences loss of use of a 
hand or foot due to his service-connected PTSD.  After 
reviewing the veteran's post-service treatment records, the 
examiner concluded that the veteran's loss of use of hand and 
foot is not caused by or the result of PTSD with pain and 
associated psychological factors.  In support of this 
conclusion, the VA examiner noted the veteran's bilateral 
carpal tunnel syndrome, and his left foot plantar 
fibromatosis.  

The examiner also wrote that PTSD symptoms did not typically 
cause loss of the use of hand or foot, and that there was 
medical evidence indicating that the veteran's pain is 
associated with actual physical problems with the veteran's 
hand and foot.  As the examiner explained the rationale for 
her conclusions in light of the relevant medical evidence, 
the Board finds that this opinion (that loss of use of a hand 
or foot is not related to the veteran's service-connected 
PTSD) is entitled to substantial probative weight.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion). Cf. Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits).  In contrast, the September 2003 VA examiner 
attributed only some of the impairment of the use of the left 
side of the veteran's body to his service-connected PTSD with 
psychological factors and a general medical condition, and 
did not offer a clear explanation for this conclusion.

As the weight of the above evidence reflects that any loss of 
use of the veteran's left hand and foot is not due to a 
service-connected disability, the veteran is not entitled to 
SMC based on loss of use of a hand or foot.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to SMC based on loss of use of a hand or foot is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


